

116 HRES 213 IH: Supporting the goals and ideals of National Women Veterans Recognition Week.
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 213IN THE HOUSE OF REPRESENTATIVESMarch 11, 2019Mr. Lawson of Florida (for himself, Mr. Posey, Ms. Wasserman Schultz, Mr. Waltz, Mr. Mast, Mr. Gaetz, Mr. Dunn, Mr. Rutherford, Mr. Spano, Mr. Diaz-Balart, Mrs. Murphy, Mr. Deutch, and Mr. Soto) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of National Women Veterans Recognition Week.
	
 Whereas approximately 2,000,000 women in the United States are veterans; Whereas Florida has the second largest population of women veterans in the country;
 Whereas in 1943, Congress introduced and passed legislation to establish the Women’s Army Corps, which provided full military status to women;
 Whereas in 1967, the Women’s Armed Services Integration Act was amended to lift restrictions on the number and ranks of women in the military;
 Whereas women are now the fastest growing segment of the veteran community; Whereas women veterans have served in every branch of the military and in various roles including gunners, police, pilots, truck drivers, and fuel suppliers;
 Whereas women bring a unique skill set and perspective to military service; Whereas women veterans have selflessly and courageously served their country;
 Whereas women veterans deserve to be recognized for their incredible sacrifices and service; and Whereas March 10, 2019, through March 16, 2019, would be an appropriate week to recognize as National Women Veterans Recognition Week: Now, therefore, be it
	
 That the House of Representatives supports the goals and ideals of National Women Veterans Recognition Week.
		